 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MERYL POMPONIO,                                  Case No. 2:18-cv-02259-KJM-KJN
12                       Plaintiff,
13           v.                                        ORDER
14    JABRA TARAZI, et al.,
15                       Defendants.
16

17                  Plaintiff’s counsel indicates that although he requested entry of default as to

18   defendants Daniel Katsaros and Jabra Tarazi, ECF No. 6, and although the clerk entered default

19   against both defendants, ECF No. 8, plaintiff’s counsel has since learned that Katsaros is

20   incompetent, ECF No. 11 ¶ 4. Plaintiff’s counsel further indicates that Katsaros’s attorney is

21   seeking appointment of a conservator to represent Katsaros in this case, the parties agreed “to

22   discuss the best course of action once a permanent conservatorship has been appointed,” and

23   plaintiff intends to withdraw the entry of default as to defendant Katsaros. ECF No. 11 ¶¶ 4−6.

24                  Accordingly, plaintiff is ORDERED to file a status report within thirty days of this

25   order and every thirty days thereafter as to whether a conservator has been appointed for defendant

26   Katsaros. Plaintiff is further ORDERED to move for default judgment against Tarazi within 30

27   days of this order, noticing the motion to be heard by the assigned magistrate judge under Local

28   /////
                                                      1
 1   Rule 302(c)(19). The Clerk of the Court shall serve this order on Katsaros’s counsel, Margaret K.
 2   Herring, at the following address:
                     Margaret K. Herring
 3                   Herring & Herring, APC
 4                   1001 B Avenue, Suite 215
                     Coronado, California 92118
 5
                   IT IS SO ORDERED.
 6
     DATED: April 25, 2019.
 7

 8                                                   UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
